Citation Nr: 1025324	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether the severance of service connection for lung cancer with 
pulmonary disease was proper.


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from June to December 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO severed service 
connection for lung cancer with pulmonary disease.  The Veteran 
filed a notice of disagreement (NOD) in April 2008, and the RO 
issued a statement of the case (SOC) in October 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) November 2008.  

In October 2007, the Veteran testified at a hearing before RO 
personnel; a transcript of the proceeding is of record.

In April 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

In May 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the RO 
continued the denial of the claim (as reflected in an April 2010 
supplemental SOC (SSOC)), and returned the matter to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The October 2002 grant of service connection for lung cancer 
with pulmonary disease is not shown to have been clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection for lung 
cancer with pulmonary disease were not met, such severance was 
improper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development action needed to 
fairly adjudicate this claim has been accomplished.  

II.  Analysis

In this case, the Veteran requests that the Board restore service 
connection for lung cancer with pulmonary disease, which was 
severed by the RO in a March 2008 rating decision.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Hilkert v. West, 
11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a 
rebuttable presumption of service connection arises.  See 38 
U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  These diseases are ones in 
which the VA Secretary has determined that a positive association 
with radiation exposure exists. Lung cancer is not among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i- xxi) (2009).  The first 
method is therefore not applicable in this case.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b)(2) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary for 
Benefits determines that a relationship in fact exists between 
the disease and the Veteran's exposure in service.  Lung cancer 
is among these listed diseases (see 38 C.F.R. 
§ 3.311(b)(2)(i- xxiv) (2009)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Here, the Veteran's 
private treating physician (Dr. K.) has provided a positive 
medical nexus opinion linking the Veteran's lung cancer with 
pulmonary disease to radiation exposure during service.  

In this case, the Veteran filed a claim for service connection 
for lung cancer in December 2000.  In October 2002, the RO 
granted service connection for lung cancer with pulmonary 
disease.  Resolving reasonable doubt in favor of the Veteran, the 
RO determined that his statements regarding radiation exposure 
during Operation Plumbbob were credible.  Moreover, the Veteran's 
private treating physician (Dr. K.) had opined with "reasonable 
medical certainty" that the Veteran's lung disease was related 
to a heavy dose of radiation during military service.  

In a May 2007 rating decision, the RO proposed to sever service 
connection for lung cancer with pulmonary disease on the basis 
that the grant of service connection for this condition was 
clearly and unmistakably erroneous.  The RO stated that service 
connection had been erroneously granted without confirming that 
the Veteran had actually participated in a radiation-risk 
activity.  

In a March 2008 rating decision, the RO formally severed service 
connection for lung cancer with pulmonary disease.  

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007). In fact, 
the Court noted that the regulation specifically allows a change 
in medical diagnosis to serve as a basis for severance. Indeed, 
in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. 
App. 340, 343 (1997), reiterated, "If the Court were to conclude 
that . . . a service-connection award can be terminated pursuant 
to § 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed in 
the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The Stallworth 
Court added, "Consequently, the severance decision focuses - not 
on whether the original decision was clearly erroneous - but on 
whether the current evidence established that service connection 
is clearly erroneous."  Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.

As alluded to above, the Veteran alleges that he was exposed to 
radiation while at the Nevada Test Site during Operation Plumbbob 
in 1957.  In this regard, the Board notes that such exposure has 
not been verified and, unfortunately, the Veteran's military 
personnel records were likely destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  In cases where records 
once in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  The case law does not, 
however, lower the legal standard for proving a claim but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, in awarding service connection for lung cancer in 
October 2002, the RO resolved reasonable doubt in the Veteran's 
favor and determined that his statements regarding radiation 
exposure during military service were credible.  In this regard, 
the Veteran has consistently alleged that he was assigned to 
Company A, 8th Battalion, 3rd Training Regiment Infantry and that 
during basic training he was sent to the Nevada Test Site during 
Operation Plumbbob.  The Board notes that there is nothing on the 
face of the Veteran's statements that indicates they are not 
credible.  

In a May 2007 letter, the Defense Threat Reduction Agency (DTRA) 
stated that the Veteran's unit records were reviewed and there 
was no indication that he participated in Operation Plumbbob and 
no dosimetry data was available for the Veteran.  The Board notes 
that the DTRA reviewed the morning reports for 3rd Infantry 
Regiment, which was the wrong unit, and that these reports failed 
to indicate that the Veteran was ever assigned to that unit.  

In a September 2007 letter, the DTRA noted that it had reviewed 
the unit history for the 3rd Training Regiment, Infantry (the 
correct unit alleged by the Veteran) and confirmed that the 
Veteran had been assigned to that unit in July and August 1957, 
but that there was no indication that the Veteran had any 
assignments at the Nevada Test Site.  The DTRA noted that some of 
the information in the morning reports had been redacted.

As mentioned, the RO's severance of service connection was based 
solely on the fact that DTRA had not confirmed that the Veteran's 
participation in a radiation-risk activity and therefore the 
award of service connection was improper.  The absence of 
evidence, however, does not necessarily prove that an event did 
not occur.  The Board notes that as a layperson, the Veteran is 
competent to report that about which he has personal knowledge.  
See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Hence, 
the Veteran is competent to report that he was at the Nevada Test 
Site during Operation Plumbbob.  Significantly, there is no 
evidence of record indicating that the Veteran was not at the 
Nevada Test Site during Operation Plumbob.  Furthermore, Dr. K. 
provided a positive nexus opinion linking the Veteran's lung 
cancer and pulmonary disease to his radiation exposure during 
service, which provided a basis for the award of service 
connection pursuant to Combee.

In sum, the record contains competent evidence indicating that 
the Veteran was at the Nevada Test Site during Operation 
Plumbbob.  The fact that DTRA was unable to confirm the Veteran's 
participation in Operation Plumbob does not render the October 
2002 award of service connection clearly and unmistakably 
erroneous.  As such, the Board also concludes that severance of 
service connection for lung cancer and pulmonary disease, on the 
basis of CUE, was not proper.


ORDER

As severance of service connection for lung cancer with pulmonary 
disease was improper, the appeal as to this matter is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


